Citation Nr: 0740987	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 13, 
2002, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent rating, 
effective September 13, 2002, the date of claim.  The veteran 
subsequently perfected an appeal as to the effective date, 
claiming that he had filed an informal claim for service 
connection for PTSD prior to September 13, 2002.


FINDINGS OF FACT

1.  A formal claim for entitlement to service connection for 
PTSD, from which service connection was ultimately 
established, was received by VA on September 13, 2002.

2.  No claim, formal or informal, for service connection for 
PTSD has been shown by the evidence to be open or pending 
prior to September 13, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 13, 
2002, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110, 7104 (West 
2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in August 2003, prior to the 
adjudication of his claim in the March 2004 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in April 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in originals).  This 
statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
April 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records and 
statements from the veteran.  The veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, the effective date of an award 
based on an original claim for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2007); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (2007).

Any "communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by" VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2007).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (2007), but this 
provision is not for application in an initial compensation 
claim for a disability.  See 38 C.F.R. § 3.155(c) (2007).

Analysis

The veteran argues that the effective date for service 
connection for PTSD should be prior to September 13, 2002.

On September 13, 2002, the veteran submitted a VA Form 21-
526, "Veteran's Application for Compensation and/or Pension" 
in which he claimed entitlement for PTSD.  In response to 
section 2a of that form, which asks, "Have you ever filed a 
claim with VA," the veteran checked the box next to the word 
"No."  See VA Form 21-526.  No evidence has been received 
to indicate that the veteran submitted an informal or formal 
claim for service connection for PTSD prior to September 13, 
2002.  Under the circumstances, the veteran's claim is 
considered to have been filed as of the date of receipt of 
his formal claim, that is, on September 13, 2002.  See 38 
C.F.R. § 3.400(b)(2).  In a May 2003 rating decision, the RO 
granted service connection for PTSD, effective from September 
13, 2002, the date of receipt of the formal claim.

As noted in the June 2003 claim for an earlier effective date 
for service connection for PTSD, the veteran believed that he 
submitted an informal claim for PTSD while receiving 
treatment at the VA Medical Center (VAMC) in Denver, Colorado 
in 1998 or 1999.  All available treatment records were 
obtained from the Denver VAMC and are included in the claims 
file.

After a thorough review of these VA treatment records, dated 
October 1999 to January 2001, the Board concludes that they 
did not contain any evidence to indicate that the veteran 
submitted, or intended to submit, an application for VA 
benefits; therefore, contrary to what the veteran now says, 
it cannot be shown that he filed an informal claim at the 
Denver VAMC prior to filing his formal claim for service 
connection for PTSD on September 13, 2002.  In fact, in a 
January 2001 record from the Denver VAMC, a VA social worker 
noted that the veteran denied having any psychiatric 
problems, refused psychiatric services, and would not allow 
the VA social worker to discuss referral for veterans 
benefits (despite having expressed an interest in such 
benefits).

In summary, a review of the veteran's claims file shows that 
there is no record of an informal or formal claim for service 
connection for PTSD prior to September 13, 2002.  Since the 
veteran submitted his application more than one year after 
his separation from service, the law provides that the 
earliest effective date that can be assigned for his award of 
service connection for PTSD is September 13, 2002.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for service connection for 
PTSD.


ORDER

Entitlement to an effective date earlier than September 13, 
2002, for service connection for PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


